Citation Nr: 0906063	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-24 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for invasive squamous 
carcinoma of skin and nodular basal cell carcinoma of the 
eyelid as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to December 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, in which service connection for invasive 
squamous carcinoma of the skin and nodular basal cell 
carcinoma of the eyelid, diabetes mellitus, and hypertension 
was denied.

A motion to advance this case on docket was granted by the 
Board in April 2008.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  Evidence from the service department establishes that the 
Veteran served as a member of the American occupation forces 
in Nagasaki, Japan from November 17 to 27, 1945, and from 
April 13 to 14, 1946.  The Veteran is therefore a radiation 
exposed veteran.

2.  Skin cancer is a radiogenic disease within the meaning of 
the regulations; however, the preponderance of the evidence 
is against a finding that the diagnosed invasive squamous 
carcinoma of the skin and nodular basal cell carcinoma of the 
eyelid are the etiological result of the Veteran's active 
service, including exposure to ionizing radiation, or had its 
onset during active service or became manifest within the 
presumptive period following.

3.  The preponderance of the evidence is against a finding 
that the diagnosed diabetes mellitus is the result of active 
service, or had its onset during active service or became 
manifest within the presumptive period following.

4.  The preponderance of the evidence is against a finding 
that the diagnosed hypertension is the result of active 
service, or had its onset during active service or became 
manifest within the presumptive period following.


CONCLUSIONS OF LAW

1.  Invasive squamous carcinoma of the skin and nodular basal 
cell carcinoma of the eyelid are not the result of active 
service, nor may they be presumed to be the result of active 
service. 38 U.S.C.A. §§ 1110, 1112(c), 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).

2.  Diabetes mellitus is not the result of active service, 
nor may it be presumed to be the result of active service. 38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Hypertension is not the result of active service, nor may 
it be presumed to be the result of active service. 38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In June and September 2006, and May 2007 letters, the RO 
included an explanation of VA's duty to assist in obtaining 
records and providing a medical examination or opinion where 
necessary.  The letters also requested that the appellant 
sign and return authorization forms providing consent for VA 
to obtain his private medical records and that the appellant 
submit any evidence that the claimed conditions existed from 
service to the present time, any treatment records pertaining 
to the claim, and any medical evidence of current 
disabilities. 

The June 2005 statement of the case and October and November 
2008 supplemental statements of the case provided the 
appellant with the relevant regulations for his service 
connection claims, including those governing VA's notice and 
assistance duties, as well as an explanation of the reason 
for the denial of the claims.  Moreover, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his service connection claims, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  See Sanders, supra.  

VA has attempted to obtain service medical records and 
evidence of the Veteran's service and treatment while in 
Japan, to no avail.  Only the Veteran's medical examination 
at discharge from active service, dated in November 1946, is 
of record.  

In June and September 2006, the RO notified the Veteran of 
this and advised that he could provide other types of 
evidence, including buddy statements and records of treatment 
accorded him right after his discharge to substantiate his 
claims.  The Veteran provided information and details that he 
could recall.  The Defense Threat Reduction Agency (DTRA) was 
able to reconstruct the Veteran's service using the data the 
Veteran provided, and worked with the Veteran to establish 
the circumstances of his service and arrive at a dose 
estimate of exposure to ionizing radiation in September 2006.  
The Veteran provided a response, which DTRA used to revise 
its findings in March 2007.  

VA has assisted the appellant in obtaining other evidence 
that the Veteran identified, and the Veteran provided 
additional private and VA medical records.  The RO afforded 
the appellant the opportunity to testify before the Board, 
which he declined.  In January 2006, he testified by VTC 
before a Decision Review Officer (DRO) appearing at the RO 
and provided further information concerning his post-service 
private treatment.  He indicated that some of the records he 
identified were unobtainable, but that he had other copies he 
would provide.  The Veteran provided these copies and the RO 
received them in January 2006.  The Veteran subsequently 
provided additional documentation and statements.

The Veteran also testified that he received treatment at his 
local VA facility.  VA treatment records are present in the 
claims file dated through 2005.  The Veteran has not 
testified that there are additional records, or that any of 
his VA treating physicians have offered an opinion as to the 
etiology of his claimed conditions.  The Board finds it is 
therefore not necessary to remand to obtain any possible 
additional VA treatment records.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

A VA examination was not provided in this case.  However, a 
medical opinion as to the etiology of the Veteran's claimed 
cancer conditions was obtained, per 38 C.F.R. § 3.311.  
Concerning the claims for diabetes mellitus and hypertension, 
the Veteran has presented evidence of current disability but 
he has not presented medical evidence sufficient to indicate 
an etiological link between the currently diagnosed 
conditions and active service. Therefore, remand for 
examination is not indicated.  See 38 C.F.R. § 3.159(c); 
Stegall, supra.  All other known and available records 
relevant to the issues on appeal have been obtained and 
associated with the claims file and the Veteran has not 
contended otherwise.  


II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Pursuant to 38 C.F.R. § 3.309(d), specific diseases listed in 
the regulation may be service-connected in a radiation-
exposed veteran if they become manifest to a compensable 
degree at any time after discharge from service. These 
disease are as follows: leukemia (other than chronic 
lymphocytic leukemia), thyroid cancer, breast cancer, pharynx 
cancer, esophageal cancer, stomach cancer, cancer of the 
small intestine, pancreatic cancer, multiple myelomas, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, gall bladder cancer, primary liver cancer (except if 
cirrhosis or hepatitis B is indicated), cancer of the 
salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, bone cancer, brain cancer, colon cancer, 
lung cancer, and ovarian cancer. 38 C.F.R. § 3.309(d)(2).

A "radiation-exposed" veteran is one who, while serving on 
active duty, participated in radiation-risk activity. 
"Radiation-risk activity" is defined, in part, as the 
occupation of Hiroshima or Nagasaki, Japan, during the period 
beginning on August 6, 1945 and ending on July 1, 1946.  38 
C.F.R. § 3.309(d)(3)(i), (ii)(B).

Pursuant to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, and it is contended that that disease was the result 
of exposure to ionizing radiation, an assessment will be made 
as to the size and nature of the radiation dose. 38 C.F.R. § 
3.311(a), (b). The list of radiogenic diseases is as follows: 
all forms of leukemia except chronic lymphatic leukemia, 
thyroid cancer, breast cancer, lung cancer, bone cancer, 
liver cancer, skin cancer, esophageal cancer, stomach cancer, 
colon cancer, pancreatic cancer, kidney cancer, urinary 
bladder cancer, salivary gland cancer, multiple myeloma, 
posterior subscapular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors 
of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, any other cancer. 38 C.F.R. § 3.311(b)(2).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease such as diabetes 
mellitus, hypertension, and malignant tumors to a compensable 
degree within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran avers that his currently diagnosed cancers of the 
skin, diabetes mellitus, and hypertension are the result of 
his active service.  He has stated and testified that he was 
exposed to ionizing radiation while stationed in Japan, which 
he believes caused his skin cancers.  In addition, he has 
stated and testified that he was treated in service for a 
condition of the skin, which was treated with chemical 
topical solutions.  He has stated and testified that he was 
hospitalized after having lost consciousness and was told he 
had elevated blood sugar, and elevated blood pressure.  He 
was told to watch his diet and not to exert himself, but he 
was not prescribed medications for these conditions.  
Thereafter, he testified, he sought treatment for skin 
problems in the 1950s or 1960s.  He was treated with 
chemicals and nitrogen.  He has required treatment 
consistently since.  He sought treatment for diabetes and 
hypertension in the 1970s or 1980s.  

VA and private treatment records show diagnoses of invasive 
squamous carcinoma of the left deltoid and nodular basal cell 
carcinoma of the right eyelid, diabetes mellitus, and 
hypertension.  

The Veteran's service records are missing and presumed 
destroyed.  The National Personnel Records Center (NPRC) and 
the RO have made attempts to reconstruct them, including 
obtaining Surgeon General's Office records, to no avail.  The 
Veteran also attempted to obtain his records, but was 
unsuccessful.  The only records that exist are the Veteran's 
report of medical history at discharge and his separation 
document.  However, DTRA has confirmed that the Veteran 
served as a participant in the occupation forces in Nagasaki, 
Japan.  He is, therefore, a radiation-exposed Veteran.  

In addition, the Veteran is competent to say he was treated 
for having passed out, that he had something on his skin that 
was removed, and that he was told he should watch his diet 
and activity due to elevated blood sugar and high blood 
pressure.  The Board thus accepts his assertions.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).

Invasive Squamous carcinoma of skin and nodular basal cell 
carcinoma of the eyelid

As noted above, the Veteran is a radiation-exposed veteran.

Skin cancer does not fall within the conditions for which a 
presumption is given for radiation exposed veterans under 
38 C.F.R. § 3.309(d)(2).  However, skin cancer is a 
radiogenic disease as listed in 38 C.F.R. § 3.311(b)(2).  
Private pathology reports establish that invasive squamous 
cell carcinoma of the left deltoid and nodular basal cell 
carcinoma of the right eyelid were diagnosed by biopsy in 
June 1999, which is greater than five years after the 
Veteran's discharge from active service, as required by 
38 C.F.R. § 3.311(b)(5).

In a March 2007 letter, DTRA confirmed that the Veteran 
served as a member of the American occupation forces in 
Japan.  While serving with the 188th Station Hospital, the 
Veteran was present in Nagasaki from November 17 to 27, 1945 
and from April 13 to 14, 1946.  Based on this information and 
information provided by the Veteran, DTRA provided a dose 
estimate of combined external radiation dose and dose to the 
skin as follows:

*	.021 total gamma dose
*	.062 upper bound gamma dose

*	.15 rem mean skin dose (eyelid) beta plus gamma*
*	.40 rem upper bound skin dose (eyelid) beta plus gamma

*	.16 rem mean skin dose (deltoid) beta plus gamma*
*	.44 rem upper bound skin dose (deltoid) beta plus gamma

(*skin dose already includes the external dose component).  

The report shows that the dose reconstruction that DTRA used 
in reconstructing the Veteran's exposure was the dose 
reconstruction that provided the basis for the National 
Research Council's May 2003 report on DTRA's dose 
reconstruction program.  DTRA noted that the 2003 report 
concurred with DTRA's assessment that the most exposed of 
occupation troops in Japan were probably exposed to an 
internal and external exposure well below 1 rem.

As directed by the regulations, the RO requested review of 
the Veteran's claim by the Director of Compensation and 
Pension Service in August 2008.  In the same month, the 
Director of Compensation and Pension Service requested that 
the Under Secretary for Health review the claim and provide 
an opinion as to the etiology of the Veteran's skin cancers.  

In August 2008 the Chief Public Health and Environmental 
Hazards Officer provided the requested opinion.  The 
physician, an M.D. and Masters of Public Health (MPH), 
explained that the Interactive Radioepidemiological Program 
(IREP) of the National Institute for Occupational Safety and 
Health (NIOSH) was used to estimate the likelihood that 
exposure to ionizing radiation was responsible for the 
Veteran's skin cancers.  The program calculated a probability 
for the basal cell carcinoma of the right eyelid being the 
result of radiation exposure at 5.51 percent at the 99th 
percentile, and for squamous cell carcinoma of the left 
deltoid at .12 percent at the 99th percentile.  The 
probability that at least one of the two skin cancers was 
caused by radiation exposure was calculated at 5.62 percent.  
Based on the foregoing, the physician opined that it was not 
likely that the Veteran's skin cancers could be attributed to 
ionizing radiation exposure during his active military 
service.

In a September 2008 opinion, the Director of Compensation and 
Pension Service completed review of the Veteran's claim.  The 
Director opined that, based on the opinion of the Chief 
Public Health and Environmental Hazards Officer, and review 
of the evidence in its entirety, there was no reasonable 
possibility that the Veteran's skin cancers were the result 
of exposure to ionizing radiation.

The Veteran may still establish service connection with proof 
of actual direct causation. Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The Veteran has stated and testified that he experienced a 
skin condition that required treatment in service and that he 
has experienced the same symptoms after service to the 
present, requiring treatment including with Nitrogen and 
removal, including his current cancer.  The Veteran testified 
that he first sought treatment for his skin condition after 
service in the 1950s.

The Veteran's report of medical examination at discharge 
shows no diagnoses, defects, abnormalities or other findings 
of the skin.  Rather, the report shows that the Veteran's 
skin was normal.  It would therefore appear that any skin 
condition the Veteran experienced during service was acute 
and transitory and had resolved at the time of his discharge.

Thereafter, it is not until 1999-over 52 years-that medical 
records show the Veteran was diagnosed with skin cancer.  
Such a lapse of time weighs heavily against the Veteran's 
claim.  See Maxson v. Gober, 230 F.3rd  1330, 1333 (Fed. Cir. 
2000).  Assuming, without finding, that he was treated in 
1950-the earliest date he testified he received treatment 
for a skin condition following service-this is still three 
years after discharge from service and beyond the presumptive 
period.

There are no medical opinions or findings establishing that 
the diagnosed skin cancers are the result of his active 
service, including exposure to ionizing radiation.  While the 
Veteran's testimony may be taken to establish continuity of 
symptomatology of his skin condition for periods of time 
after his discharge from active service, evidence of an 
etiological link between a currently diagnosed disability and 
active service is still required.  See Savage v. Gober, 10 
Vet. App. 488 (1997)

Diabetes Mellitus and Hypertension

The Veteran has stated and testified that he was treated in 
service for what he states he was told was elevated blood 
sugar and elevated blood pressure.  The Veteran testified 
that he first sought treatment for diabetes mellitus and 
hypertension in the 1970s.

The Veteran's report of medical examination at discharge 
shows no diagnoses, defects, abnormalities or other findings 
concerning his endocrine or cardiovascular system.  Rather, 
the report shows that the Veteran's cardiovascular system was 
normal and the chest X-ray showed no significant 
abnormalities.  Urinalysis testing showed no sugar, and blood 
serology was found to be Kahn negative.  Blood pressure was 
measured at 122 over 84, with a pulse of 78 sitting.  It 
would therefore appear that any elevated blood sugar or blood 
pressure the Veteran experienced during service was acute and 
transitory and had resolved at the time of his discharge.

Thereafter, it is not until 1998 that private medical records 
show findings of an elevated blood sugar level and a 
diagnosis of hypertension.  Diabetes is first shown as 
diagnosed in 2000.  This is 51 and 53 years, respectively, 
after discharge from active service.  Such a lapse of time 
weighs heavily against the Veteran's claims.  See Maxson, 
supra.  Assuming, without finding, that he was treated in 
1970-the earliest date he testified he received treatment 
for blood sugar or blood pressure problems following 
service-this is still 23 years after discharge from service 
and beyond the presumptive period.

There are no medical opinions or findings establishing that 
the diagnosed diabetes mellitus and hypertension are the 
result of his active service.  While the Veteran's testimony 
may be taken to establish continuity of symptomatology of 
blood sugar and blood pressure symptoms for periods of time 
after his discharge from active service, evidence of an 
etiological link between a currently diagnosed disability and 
active service is still required.  See Savage, supra.

Summary

The Veteran has stated and testified that his skin cancers, 
diabetes mellitus, and hypertension are the result of his 
active service.  And the Board is cognizant that he served as 
a surgical technician during his active service.  However, 
the record does not show that he has the medical expertise 
required to offer medical opinions as to the diagnoses of his 
claimed conditions or their etiology. See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The preponderance of the evidence is against the claims for 
service connection for invasive squamous cell carcinoma of 
the skin and nodular basal cell carcinoma of the eyelid, 
including as the result of exposure to ionizing radiation; 
diabetes mellitus, and hypertension.  There is no doubt to be 
resolved; and service connection for invasive squamous cell 
carcinoma of the skin and nodular basal cell carcinoma of the 
eyelid, including as the result of exposure to ionizing 
radiation; diabetes mellitus, and hypertension is not 
warranted. 




ORDER

Service connection for invasive squamous cell carcinoma of 
the skin and nodular basal cell carcinoma of the eyelid, 
including as the result of exposure to ionizing radiation, is 
denied.

Service connection for diabetes is denied.

Service connection for hypertension is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


